Citation Nr: 1647269	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  08-39 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type II, in excess of 20 percent prior to November 11, 2014, and in excess of 40 percent thereafter. 


REPRESENTATION

Appellant represented by:	Ern Reynolds, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1968.  He currently resides in New Zealand.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, Foreign Cases Division, which increased the Veteran's disability rating from 10 to 20 percent for diabetes, effective June 22, 2004.

This matter was previously remanded by the Board in August 2014 for additional development.  Subsequent to the Board's remand, a February 2016 rating decision increased the Veteran's evaluation for diabetes to 40 percent, effective November 11, 2014.

The issues of entitlement to service connection for glaucoma and skin disorders as secondary to diabetes have been raised by the record in a November 18, 2014 DBQ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015).


FINDINGS OF FACT

1.  For the period prior to April 16, 2014, the Veteran's diabetes mellitus, type II did not require the regulation of activities, and did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year, or twice a month visits to a diabetic care provider, or complications.

2. For the period from April 16, 2014, the Veteran's diabetes mellitus, type II required insulin, regulation of activities, and restricted diet; but has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year, or twice a month visits to a diabetic care provider, or complications.




CONCLUSIONS OF LAW

1.  For the period prior to April 16, 2014, the criteria for a disability evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  For the period from April 16, 2014, the criteria for a disability evaluation of 40 percent for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

3.  For the period from April 16, 2014, the criteria for a disability evaluation in excess of 40 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in August 2014.  The Board's remand instructed the RO to: (1) contact the Veteran requesting information regarding private treatment records; (2) provide the Veteran with an appropriate disability benefits questionnaire (DBQ) for use by his private health care providers; and (3) readjudicate the claim. 

VA appropriately contacted the Veteran with October 2014 letters.  The Veteran submitted completed November 2014 DBQ's.  The RO readjudicated the claim in a February 2016 rating decision and a February 2016 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. Duties to Notify and Assist

VA's duty to notify was satisfied by a September 2007 letter and multiple additional letters sent during the claim period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

Pursuant to the Board's August 2014 Remand, the Veteran has most recently submitted November 2014 DBQ's completed by the Veteran's private physician which address the severity of the his diabetes.  The record does not suggest and the Veteran has not alleged that these examinations are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent November 2014 DBQ's does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new examination to reassess the symptoms and severity of his diabetes mellitus.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's diabetes in light of the applicable diagnostic criteria.  See id.   

In short, the Board has carefully considered its duties to notify and assist, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. Accordingly, the Board will address the issues on appeal below.

III. Increased Rating for Diabetes Mellitus, Type II

The Veteran's diabetes mellitus, type II, is currently rated at 20 percent effective prior to November 11, 2014, and 40 percent thereafter under Diagnostic Code 7913. See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The March 2008 rating decision on appeal initially implemented the 20 percent rating, effective June 22, 2004.  Thus, the Board will address the entire period from June 22, 2004.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Pursuant to Diagnostic Code 7913, diabetes mellitus is evaluated as follows: 20 percent is assigned when requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet; 40 percent is assigned when requiring insulin, restricted diet, and regulation of activities; 60 percent is assigned when requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and 100 percent is assigned when requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The term "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings.  Additionally, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

The rating criteria for diabetes are successive and consideration of 38 C.F.R. § 4.7  is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007). "Successive" rating criteria means the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

Factual Background

A February 2006 VA treatment record indicates that the Veteran was not on insulin, and instead suggested the need to increase Metformin before insulin.  Patient goals were reported as regular exercise and continuing monitoring of carbohydrates.

A July 2006 medical history notes that the Veteran stopped all diabetes medication and was controlling it through diet alone.  In a November 2006 private treatment note, the Veteran reported that his diabetes was not "terribly troublesome" and that he took "gliclazide" and Metformin when his diabetes was not controlled.  

In a December 2006 email, the Veteran reported that he was actively swimming and bicycling daily.  A January 2007 private treatment note reported that the Veteran's diabetes was well controlled and confirmed that the Veteran was taking Glipizide and Metformin.  In a February 2007 email the Veteran noted that his diabetes was "out of control."  In an October 2007 statement to a VA physician, the Veteran requested renewed prescriptions for Metformin and Glipizide.  A January 2008 letter from the Veteran to a VA physician indicated that his New Zealand based internist had just increased his dosage of Glipizide and Metformin.  An August 2008 private treatment note documents continued Metformin and Glipizide use and reports that the Veteran continued to swim and cycle.  An October 2008 private treatment note reports the same.  A November 2008 private treatment note states that the Veteran was "wondering about Insulin therapy," however the physician advised against it.  A December 2008 note also reports the Veteran's interest in starting insulin. 

A January 2009 private treatment note suggests that the Veteran continue to exercise, with the exception of swimming alone.  A February 2009 private treatment note documents that the Veteran was feeling unwell, however does not attribute blood sugar levels to this state.  The physician is again hesitant to begin the use of insulin.  A March 2009 statement from the Veteran confirms that he has not yet begun insulin, but states that insulin is "imminent."  A June 2009 treatment note from a Colorectal Center notes that the Veteran is on insulin.  A May 2010 cardiology treatment report documents that the Veteran "had been starting to get back into his usual exercise program," but approximately three months prior was able to swim less "probably reflecting chronic atrial fibrillation."  A November 2010 discharge summary confirms insulin use.  A separate November 2010 private treatment note reported "significant symptoms of insulin deficiency with progressive fatigue, polyuria, polydipsia and weight loss of 40 pounds."  They physician continued to recommend that the Veteran not swim or sail alone.

A January 2011 private record notes insulin use.  It reports that the "main issue is his swimming," but the Veteran was reportedly careful to ensure his blood sugar was high before swimming.  A February 2011 diabetes examination worksheet reported no hospitalizations due to diabetes, no episodes of ketoacidosis or hypoglycemic reactions, a restricted diet, no regulation of activities, and insulin use 5 times daily.  A July 2011 endocrinology note reported that the Veteran was feeling better on insulin, but still "dreadful most of the time."  An October 2011 endocrinology note states that the Veteran "feels wretched" with poor diabetic control.  A December 2011 endocrinology treatment report indicates that the Veteran was advised to increase exercise.  A July 2012 cardiology treatment record indicates that the Veteran was "getting more exercise without major limitation."  An August 2012 eye treatment record stated that there was no diabetic retinopathy.  

A January 2013 cardiology treatment record documents exercise as helping control diabetes, however the Veteran reportedly felt less confident exercising because of fatigue.  A July 2013 eye treatment note again stated there was no diabetic retinopathy.  A December 2013 endocrinology note reported an increase in "hypo attacks," but did not reference hospitalization.  The Veteran reportedly built a wood shed.  A February 2014 endocrinology treatment note reported that the Veteran had decreased insulin and was exercising more.  

An April 16, 2014 endocrinology note reports difficulty running and climbing stairs.  The Veteran was no longer able to "carry out normal activities alone."  Hypoglycemia as  a result of insulin negatively impacted his ability to swim and drive safely.  The private physician concluded that he believed the Veteran met the criteria for a 40 percent evaluation, in part due to the recommendation that the Veteran reduce activity due to the risks of hypoglycemia and potential hospitalization.  An April 2014 letter from a private physician states that the Veteran is "incapacitated as a result of his diabetes," stating that it was primarily due to his diabetic neuropathy.  An additional April 2014 letter from a senior nurse confirms the impact of diabetes on activity.  The nurse reported hypoglycemic event once or twice a week, but there was no indication of hospitalization.

A November 11, 2014 diabetes DBQ reported diabetes treatment with restricted diet and more than one insulin injection per day.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice per month.  There was one episode of ketoacidosis requiring hospitalization in the past 12 months.  The Veteran managed hypoglycemia at home and there were no reported hospitalizations.  No weight loss was noted and the Veteran had generalized reduction in strength.  In the section regarding diabetic complications, the examiner "checked" diabetic retinopathy but clarified in writing that it was "drusen only."

A November 11, 2014 eye DBQ diagnoses ocular hypertension, optic nerve head drusen, early cataracts, and suspected glaucoma.  There is no note of retinopathy.  Uncorrected and corrected distance vision was 20/40 or better.  There were no incapacitating episodes.  The examiner concluded that diabetes "may" be contributory to early lens changes.   

A November 18, 2014 diabetes DBQ submitted by a private physician reported insulin use.  The Veteran was unable to work, heavy activity was not possible, intermittent activity was dependent on large fluctuations in blood sugar.  There were no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the past 12 months, although there were about 20 episodes of hypoglycemia in the past year that did not require hospitalization, with not all recorded.  There was progressive unintentional weight loss of about 5 percent and profound progressive weakness.  The examiner had previously reported retinopathy, however in the section pertaining to complications of diabetes, the reporter did not "check" diabetic retinopathy and instead wrote glaucoma.  The examiner concluded that it was at least as likely as not that the Veteran's eye condition other than diabetic retinopathy was due to diabetes.  

In addition to these records specifically mentioned above, the Board has thoroughly reviewed the Veteran's multiple lay statement with respect to the severity of his diabetes.

Period prior to April 16, 2014

Based on the foregoing evidence, the Board finds that prior to April 16, 2014, the Veteran's diabetes mellitus most nearly approximates a 20 percent disability rating. The criteria for the higher 40 percent rating have not been met.  The criteria for a 40 percent rating under Diagnostic Code 7913 are conjunctive not disjunctive, i.e., there must be insulin dependence and restricted diet and regulation of activities. 

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, supra.  The record is clear that the Veteran began insulin sometime in 2010.  However, up until the April 16, 2014 private treatment record referenced above, medical records indicated that the Veteran was either exercising regularly or being encouraged by medical providers to increase exercise.  Specifically, a December 2013 treatment record reported that the Veteran "built a woodshed" and a February 2014 note documented the Veteran exercising more.  The Board certainly does not question the Veteran's contentions with respect to how he felt prior to April 2014.  However, the record simply does not indicate that medical professionals regulated his activities prior to the April 16, 2014 treatment note.  Conversely, the Veteran was encouraged to exercise and seemingly did his best to do so.

As noted, the Board has considered the Veteran's lay statements regarding regulation of his activities during this time period.  The Veteran is competent to state the type of treatment he receives for diabetes, but the treatment records do not support a finding of a prescribed "regulation of activities" as defined by Diagnostic Code 7913.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the weight of the evidence establishes that the Veteran has not been advised by a medical professional to avoid of strenuous occupational and recreational activities due to his diabetes prior to April 16, 2014.  In this regard, the Board is confined to evaluating the Veteran's diabetes pursuant to the rating criteria.

Additionally, the record does not reflect that the Veteran meets the criteria for a ratings in excess of 40 percent, as the ratings for 60 and 100 percent continue to require regulation of activities, in addition to more advanced symptoms. 

The Board finds that the increased rating claim for this period must be denied.  The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus requires regulation of activities at any time during the period prior to April 16, 2014.  Accordingly, the Board concludes that the symptoms more closely approximate the criteria for the currently assigned 20 percent rating during this period.  In reaching that conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered and is not for application.  Hart, 21 Vet. App. at 509-10  .


Period from April 16, 2014

With respect to the period from April 16, 2014, the Board finds that the Veteran's diabetes mellitus meets the criteria for a 40 percent disability rating.  As noted above, the April 16, 2014 private treatment record is the first medical documentation of regulation of activities, along with the other requirements of insulin and restricted diet for a 40 percent evaluation.  However, a rating in excess of 40 percent is not warranted as there is no evidence of episodes of ketoacidosis or hypoglycemic reaction requiring hospitalizations once or twice per year or twice a month visits to a diabetic care provider.  The Board notes that the November 11, 2014 DBQ indicates that the Veteran experienced an episode of ketoacidosis once in the past year requiring hospitalization.  However, a subsequent November 18, 2014 DBQ indicated that there were no hospitalizations.  There has been no further indication in the record of hospitalizations, or visits to a diabetic care provider twice per month.

The Board has again considered the Veteran's statements regarding the severity of his diabetes during this period.  However, the weight of medical evidence indicates that the Veteran does not meet the criteria for an evaluation in excess of 40 percent for any time during this period. 

For both periods, the Board has also considered whether separate compensable ratings are warranted for any residuals associated with the Veteran's diabetes disability.  Note (1) to Diagnostic Code 7913 instructs the rating board to separately rate compensable residuals of diabetes.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

In this regard, the Board notes that the Veteran has already been separately granted service connection for neuropathy of the bilateral lower and upper extremities associated with his diabetes.  In addition, the Board is referring the issues as to whether the Veteran's glaucoma and/or skin disabilities are secondary to his diabetes, as the matter must be addressed by the AOJ in the first instance.  The Board has considered whether adjudication of this matter should be deferred until a determination has been made as to whether service connection is warranted for those disorders.  However, regardless of whether separate compensable ratings are or are not warranted for those disorders as residuals of diabetes, the ratings for 60 and 100 percent under Diagnostic Code 7913 also require regulation of activities, as well as episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus either progressive loss of weight and strength.  As such manifestations are not shown, the Board finds that it may proceed with adjudication of whether a higher rating is warranted under Diagnostic Code 7913 while referring the remaining issues for consideration by the AOJ.

Extraschedular

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected diabetes are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology-which includes treatment with hypoglycemic agents, insulin, regulation of diet, and most recently regulation of activities.  Thus, the Veteran's current schedular rating under the general rating criteria for disabilities of the endocrine system are adequate to fully compensate his for his disability on appeal. 

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R.§ 3.321 (b)(1) is not warranted.



ORDER

Entitlement to an increased rating for diabetes mellitus, type II, in excess of 20 percent prior to April 16, 2014, is denied.

Entitlement to an increased rating for diabetes mellitus, type II, of 40 percent, but no more, from April 16, 2014, to November 11, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an increased rating for diabetes mellitus, type II, in excess of 40 percent from November 11, 2014, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


